Filed 1/26/22 P. v. Jacot CA2/4

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.
IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                       DIVISION FOUR



 THE PEOPLE,                                                      B307199

           Plaintiff and Respondent,                              (Los Angeles County
                                                                  Super. Ct. No. KA028882)
           v.

 JANICE DIANE JACOT,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, Mike Camacho, Judge. Reversed and
remanded with directions.
      Jonathan E. Demson, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Kristen J. Inberg and Stephanie C. Santoro,
Deputy Attorneys General, for Plaintiff and Respondent.
        Janice Diane Jacot appeals the denial of her petition for
resentencing on her second degree murder conviction, contending
that she did not act with reckless indifference to human life when
she organized and supplied the weapons used in an armed
robbery that turned deadly. Under controlling California law we
are compelled to agree. We therefore reverse the trial court’s
order and remand for resentencing.
             FACTS AND PROCEDURAL HISTORY1
1.      Facts Surrounding the Crimes
        In October 1996, Jacot pled no contest to second degree
murder, robbery, two counts of attempted robbery, and attempted
carjacking. She was sentenced to a total of 17 years, six months
to life as follows: 15 years to life for the murder, plus one year for
a firearm enhancement, along with a collective 18 months on the
remaining counts.
        On the night of August 22, 1995, 16-year-old Jacot and
another teenaged female accepted a ride from three men they met
as the latter were leaving a nightclub. The three men – the
eventual victims – took Jacot and her friend back to Jacot’s
apartment and waited outside for the two girls as they dropped
off some items. Inside Jacot’s apartment was Daniel McKeehan,
a gang member also known as “Puppet,” who had been staying
with Jacot.
        Jacot knew that Puppet “made his money[ ] by robbing
people and stealing cars.” She told Puppet that she and her
friend were going out with three men who “had a lot of money


      1Jacot was convicted after a no contest plea. As a result,
our statement of facts is based on the plea form, the reporter’s
transcript and minute order from the hearing where the plea was
taken, and the transcript of the preliminary hearing.



                                  2
and jewelry and that he could rob them when they came back.”
She told Puppet to wait for them in front of the apartment
complex, then opened a safe where Puppet kept two handguns,
gave him the weapons, and said, “When we leave, you come out
and rob them.”
      Jacot and her friend left with the victims, and the group
drove around and bought and used cocaine before returning to
Jacot’s apartment. Jacot told the victims she and her friend
would come back with marijuana and then told them to park near
the front gate of the apartment complex. Jacot and her friend
then walked into the complex. From her apartment, Jacot saw
Puppet walk toward the victims’ car. According to one of the
victims, Puppet approached the car, pointed two handguns at
them, and demanded their cash, car keys, and “everything that
[they] had.” Puppet then pistol-whipped passenger Miguel
Mestas and grabbed Mestas’s wallet. The driver-victim began to
drive away, prompting Puppet to fire one round – the fatal shot
that struck Mestas in the back of the head.
      Jacot heard the gunshot and saw Puppet run back into the
complex through a side alley; he returned to the apartment
within minutes. Puppet changed his clothes and gave Jacot the
guns, which she put back in the safe. Puppet told her he had
shot one of the victims in the head and gave her the wallet and
other stolen items to dispose of.
      Puppet then left. Jacot put the handguns and Puppet’s
other belongings in a duffel bag and hid his clothes in her closet.
Jacot’s mother later disposed of the duffel bag.
      After disclosing the above during her police interrogation,
Jacot “broke down crying.” She told the officer that Puppet “was




                                3
just supposed to rob them, not kill them, and that the only thing
she had asked for was $5 for cigarettes.”
2.     Resentencing Petition and Hearing
       In February 2019 Jacot filed a petition seeking
resentencing on her murder conviction (Pen. Code, § 1170.95)2,
contending that she did not act with reckless indifference to
human life, as required by changes in the law that occurred long
after her conviction.3 The trial court found that Jacot stated a
prima facie case and issued an order to show cause why Jacot
was not entitled to be resentenced.
       At the show cause hearing, a court-appointed psychological
expert testified that Jacot had intellectual deficits that adversely
affected her memory, nonverbal skills, and ability to make and
execute sound decisions. Additionally, Jacot suffered from sexual
abuse and drug use during her childhood. The expert opined that
the combination of these factors and the general effects of youth
on the brain’s ability to evaluate information and make proper
decisions likely rendered Jacot unable to reflect ahead on the
consequences of her actions at the time of the crimes. No further
new or additional evidence was introduced.
       Relying on People v. Clark (2016) 63 Cal.4th 522 (Clark)
and People v. Banks (2015) 61 Cal.4th 788 (Banks), Jacot argued
that the evidence showed she did not act with reckless
indifference to human life because: the guns belonged to Puppet;
there was no evidence she knew they were loaded; despite her
knowledge of Puppet’s criminal activities, there was no evidence
she knew he had ever committed violence; she was not present


      2 All further section references are to the Penal Code.
      3 We discuss these changes in some detail below.




                                 4
during the robbery and therefore had no opportunity to intervene
and either stop Puppet or render aid to Mestas; the robbery took
place very quickly, meaning there was less time for the crime to
“go south”; the evidence showed she did not intend that anyone
be killed; and she was only 16 years old at the time, and therefore
lacked an adult’s ability to “make the appropriate judgments” of
risk.
       The prosecution argued that Jacot had been a major
participant in the robbery, a point Jacot largely conceded. It
further argued that she acted with reckless indifference to
human life, because she planned the crimes, supplied Puppet
with multiple firearms despite her knowledge of his criminal
history, and failed to intervene to stop the crime or aid Mestas.
       The trial court found that Jacot’s intellectual functioning
and cognitive development had been severely impaired around
the time of the robbery. It also found that there was no evidence
that she acted with express malice or otherwise intended to kill.
However, the court found that Jacot was a major participant who
acted with reckless indifference to human life. The trial court
relied on the following factors: (1) Jacot was part of, and was
present at, the planning and implementation phases of the
robbery, and was near the crime scene when Puppet shot Mestas;
(2) despite her knowledge that Puppet had committed robberies
in the past, Jacot supplied him with two handguns, increasing
the likelihood of lethal violence and showing awareness of what
was needed for one robber to confront multiple victims; (3) she
knew lethal violence had occurred once she heard the gunshot,
but did nothing to assist the victims and instead helped Puppet
hide evidence; (4) the crime was of long duration given the level
of planning involved to set up and execute the robbery; and (5)




                                5
Jacot did nothing to minimize the risk of violence, instead
increasing the risk through her actions.4
                            DISCUSSION
1.     Senate Bill 1437 and Section 1170.95
       Senate Bill No. 1437 (Stats. 2018, ch. 1015; SB 1437)
eliminated natural and probable consequences liability for aiders
and abettors of murder and restricted the scope of the felony
murder rule by amending sections 188, subdivision (a)(3) and
189, subdivision (e).5 (People v. Lewis (2021) 11 Cal.5th 952, 957
(Lewis)). Section 188, subdivision (a)(3) now prohibits the
imputation of malice to a person who has merely participated in a
crime, while section 189, subdivision (e) allows felony murder
liability only when a person “was a major participant in the
underlying felony and acted with reckless indifference to human
life, as described in subdivision (d) of Section 190.2.” (§ 189,
subd. (e)(3).)
       SB 1437 also added section 1170.95, creating a procedure
for those previously convicted under one of the now-barred
theories to file a petition seeking resentencing. (Lewis, supra, 11
Cal.5th at p. 957.) A facially adequate petition entitles a
petitioner to the appointment of counsel and a response from the
prosecution. (§ 1170.95, subds. (b)(1), (c); Lewis, supra, 11



      4 The trial court’s ultimate ruling was largely consistent
with its detailed tentative ruling.
      5 Senate Bill No. 775 (Stats. 2021, ch. 551), effective

January 1, 2022, “[c]larifies that persons who were convicted of
attempted murder or manslaughter under a theory of felony
murder and the natural and probable consequences doctrine are
permitted the same relief as those persons convicted of murder
under the same theories.”



                                6
Cal.5th at p. 970.) The trial court then holds a hearing to
determine if the petitioner made a prima facie case for relief.
(§ 1170.95, subd. (c).) If so, the court must issue an order to show
cause why relief should not be granted. (Ibid.; Lewis, supra, 11
Cal.5th at p. 971.)
       At the show cause hearing, the prosecution must prove
beyond a reasonable doubt that the petitioner is guilty of murder,
attempted murder, or manslaughter under amended sections 188
and 189. (§ 1170.95, subd. (d)(3).) Both the prosecution and the
petitioner are permitted to “offer new or additional evidence.”
(Ibid.) The trial court acts as an independent factfinder and
determines whether the prosecution has met its burden. (People
v. Ramirez (2021) 71 Cal.App.5th 970, 984 (Ramirez).)
       We review the trial court’s factual findings under the
substantial evidence standard. (Ramirez, supra, 71 Cal.App.5th
at p. 985.) We view the record in the light most favorable to the
judgment and determine whether it contains substantial evidence
from which a reasonable trier of fact could find the petitioner
guilty beyond a reasonable doubt. (Ibid.)
2.     Major Participation and Reckless Indifference
       The United States Supreme Court has twice considered the
degree of conduct and mental state required to impose the death
penalty on non-killers convicted of felony murder. These two
cases, Enmund v. Florida (1982) 458 U.S. 782 (Enmund) and
Tison v. Arizona (1987) 481 U.S. 137 (Tison) “collectively place
conduct on a spectrum, with felony-murder participants eligible
for death only when their involvement is substantial and they
demonstrate a reckless indifference to the grave risk of death
created by their actions.” (Banks, supra, 61 Cal.4th at p. 794.)




                                 7
       Enmund lies at one end of the spectrum; although
defendant Enmund located a robbery victim, drove armed
confederates to the victim’s house, acted as a getaway driver, and
helped dispose of the weapons, the Court found him ineligible for
the death penalty because he did “‘not himself kill, attempt to
kill, or intend that a killing take place or that lethal force will be
employed.’” (Banks, supra. 61 Cal.4th at p. 799, quoting
Enmund, supra, 458 U.S. at p. 797.) In Tison, the Supreme
Court considered whether the death penalty could be imposed on
two brothers who broke their father and his cellmate out of
prison using numerous weapons and then, in their ensuing
escape, carjacked and robbed a family that their cohorts
ultimately killed. (See Tison, supra, 481 U.S. at pp. 138-142.) It
held that the brothers could constitutionally be subject to the
death penalty because their “major participation in the felony
committed, combined with reckless indifference to human life, is
sufficient to satisfy the Enmund culpability requirement.” (Id. at
p. 158.)
       The language of the Tison holding was directly
incorporated into section 190.2, subdivision (d) (ibid.), which
governs special circumstance murder but was itself incorporated
into section 189, subdivision (e)(3) by SB 1437. Accordingly, “the
standard under section 189, subdivision (e)(3) for holding . . . a
defendant [who was not the actual killer] liable for felony murder
is the same as the standard for finding a special circumstance
under section 190.2(d), as the former provision expressly
incorporates the latter.” (In re Taylor (2019) 34 Cal.App.5th 543,
561 (Taylor).) Death penalty cases interpreting section 190.2,
subdivision (d), including Banks, supra, 61 Cal.4th 788 and
Clark, supra, 63 Cal.4th 522, thus remain controlling here.




                                  8
       The California Supreme Court has clarified that Enmund
and Tison “establish that a defendant’s personal involvement [in
the crimes] must be substantial, greater than the actions of an
ordinary aider and abettor to an ordinary felony murder such as
Earl Enmund.” (Banks, supra, 61 Cal.4th at p. 802.) That is, he
or she must have acted as a “major participant” in the crime,
under the totality of the circumstances. (Id. at p. 803.) Factors
relevant to the major participant inquiry include: “What role did
the defendant have in planning the criminal enterprise that led
to one or more deaths? What role did the defendant have in
supplying or using lethal weapons? What awareness did the
defendant have of particular dangers posed by the nature of the
crime, weapons used, or past experience or conduct of other
participants? Was the defendant present at the scene of the
killing, in a position to facilitate or prevent the actual murder,
and did his or her own actions or inaction play a particular role in
the death? What did the defendant do after lethal force was
used?” (Banks, supra, 61 Cal.4th at p. 803.) “No one of these
considerations is necessary, nor is any one of them necessarily
sufficient. All may be weighed in determining the ultimate
question, whether the defendant’s participation ‘in criminal
activities known to carry a grave risk of death’ [citation] was
sufficiently significant to be considered ‘major.’” (Ibid.)
Moreover, “the greater the defendant’s participation in the felony
murder, the more likely that he [or she] acted with reckless
indifference to human life.” (Tison, supra, 481 U.S. at p. 153.)
       To determine whether a defendant acted with reckless
indifference to human life, “Tison, and in turn section 190.2(d),
look to whether a defendant has ‘“knowingly engag[ed] in
criminal activities known to carry a grave risk of death.’”




                                 9
[Citations.]” (Banks, supra, 61 Cal.4th at p. 801.) “The
defendant must be aware of and willingly involved in the violent
manner in which a particular offense is committed,
demonstrating reckless indifference to the significant risk of
death his or her actions create.” (Ibid.) Although “there are some
felonies as to which one could properly conclude that any major
participant necessarily exhibits reckless indifference to the value
of human life,” such as “‘the manufacture and planting of a live
bomb,’” armed robbery is not among them. (Clark, supra, 63
Cal.4th at p. 615, quoting Banks, supra, 61 Cal.4th at p. 810, fn.
9.)
       In Clark, supra, 63 Cal.4th at pp. 618-622, the court
enumerated a five-factor test to determine whether a defendant
acted with reckless indifference to human life, clarifying that no
one factor is necessary, nor is any sufficient by itself. The first
factor is the defendant’s knowledge of weapons, and use and
number of weapons. (Id. at p. 618.) The court clarified that
“[t]he mere fact of a defendant’s awareness that a gun will be
used in the felony is not sufficient to establish reckless
indifference to human life.” (Ibid.) However, it may be
“significant” if a defendant brings an “‘arsenal of lethal weapons’”
to the crime scene or personally uses a weapon during the crime.
(Ibid.) The second factor is whether the defendant was physically
present at the crime scene and whether he or she had
opportunities to restrain the crime or aid the victim(s). (Id. at p.
619.) A defendant’s presence may be particularly significant
where “the murder is a culmination or a foreseeable result of
several intermediate steps, or where the participant who
personally commits the murder exhibits behavior tending to
suggest a willingness to use lethal force.” (Ibid.) The third factor




                                10
is the duration of the felony; crimes of longer duration present
greater risk of violence and therefore evince more reckless
indifference. (Id. at p. 620.) The fourth factor is the defendant’s
knowledge of his or her coparticipants’ likelihood of killing. (Id.
at p. 621.) A defendant who knows a coparticipant has previously
used lethal force is more culpable than one unaware of a
coparticipant’s propensity for violence. (Ibid.) The fifth factor is
whether the defendant made any efforts to minimize the risk of
violence during the felony. (Ibid.) Such efforts may include
planning the felony to occur at a time or location where
bystanders are unlikely to be present, or using unloaded or
minimally loaded firearms. (See id. at pp. 621-622.)
       Both the “magnitude of the objective risk of lethal violence
and a defendant’s subjective awareness of that risk” are relevant
to the reckless indifference inquiry. (Clark, supra, 63 Cal.4th at
p. 623.) “Awareness of no more than the foreseeable risk of death
inherent in any [violent felony] is insufficient” to demonstrate
reckless indifference to human life. Instead, “knowingly creating
a ‘grave risk of death’” is necessary to establish the requisite
mindset. (Banks, supra, 61 Cal.4th at p. 808.) As is particularly
relevant here, “‘the fact a participant [or planner of] an armed
robbery could anticipate lethal force might be used’ is not
sufficient to establish reckless indifference to human life.” (In re
Scoggins (2020) 9 Cal.5th 667, 677 (Scoggins), quoting Banks,
supra, 61 Cal.4th at p. 808 [alteration in original].) “The
defendant must be aware of and willingly involved in the violent
manner in which the particular offense is committed,” and must
then consciously disregard “the significant risk of death his or her
actions create.” (Banks, supra, 61 Cal.4th at p. 801.)




                                11
       A defendant’s youth is also a relevant factor in determining
whether he or she acted with reckless indifference to human life.
(Ramirez, supra, 71 Cal.App.5th at p. 987, citing In re Moore
(2021) 68 Cal.App.5th 434, 454 (Moore).) This is because children
generally lack the experience, perspective, and judgment of
adults, and are also generally less responsible and mature.
(Moore, supra, at p. 453.) Further, children tend to act more
immaturely or impetuously than adults and may fail to
appreciate the risks and consequences of their actions. (Id. at p.
454.)
3.     Analysis
       The trial court relied heavily on the fact that Jacot
provided handguns to Puppet, a known robber, as proof that she
acted with reckless indifference to human life. We agree with
Jacot that the trial court erred.
       Jacot’s knowledge that Puppet would be armed does not
equate to knowledge that he was likely to actually use a gun to
shoot any of the robbery victims. (See Clark, supra, 63 Cal.4th at
p. 618; Banks, supra, 61 Cal.4th at p. 809 [“felony murderers . . .
who simply had awareness their confederates were armed and
armed robberies carr[y] a risk of death, lack the requisite reckless
indifference to human life”]; id. at p. 809, fn. 9 [disapproving
People v. Lopez (2011) 198 Cal.App.4th 1106 “to the extent it
holds the knowledge one’s accomplice is armed can, by itself,
establish reckless indifference to human life under section
190.2(d)”].) Even where the defendant supplies guns and it can
be inferred that he or she knew the guns were loaded and
operable, as in In re Ramirez (2019) 32 Cal.App.5th 384, 404,
more is required to show that the defendant acted with reckless
indifference to human life.




                                12
       That “more” is typically the defendant’s knowledge that his
or her cohort is likely to use the guns in a lethal manner.6 In re
Loza (2017) 10 Cal.App.5th 38 is illustrative. There, the
petitioner gave the shooter a gun right before the planned
robbery occurred. (In re Loza, supra, 10 Cal.App.5th at p. 53.)
The court found that to be “a significant factor indicating
petitioner’s reckless indifference” because the shooter had told
petitioner moments before that he had recently shot someone in
the head, putting the petitioner “on notice of the increased
likelihood of [the shooter’s] willingness to use the gun.” (Ibid.)
       The court found that Jacot was on similar notice here, but
neither the case law nor the record supports the court’s finding.
Our appellate courts have generally “refused to attribute
significance to prior criminal activity that did not involve deadly
violence.” (Taylor, supra, 34 Cal.App.5th at p. 558 [emphasis in
original].) In Taylor, for instance, the court found that the
petitioner’s knowledge that the shooter was involved in “various
illegal activity, including drug sales,” was not sufficient to show
he was aware the shooter had engaged in previous violent
behavior. (Ibid.) As the court stated in Clark, supra, 63 Cal.4th
at p. 621 (emphasis added), “[a] defendant’s willingness to engage
in an armed robbery with individuals known to him [or her] to use
lethal force may give rise to the inference that the defendant

      6 Respondent contends that Jacot showed reckless
indifference by giving Puppet two guns to rob the three victims, a
point the court relied on. We fail to see any significant difference
between providing one or two guns, and respondent does not
support its contention with any citation to authority. (See People
v. Stanley (1995) 10 Cal.4th 764, 793 [briefs should contain legal
with citation to authorities; if no authority is furnished on a
particular point, the court may treat it as waived].)



                                 13
disregarded a ‘grave risk of death.’” Even though the record here
showed that Jacot knew Puppet had committed previous
robberies, there was no evidence she knew he had ever used
lethal force.
       Respondent contends that a propensity for violence may be
inferred because Puppet “was a known gang member who
committed robberies in the past.” A shooter’s gang membership
does not demonstrate a propensity to commit lethal violence.
(See Banks, supra, 61 Cal.4th at pp. 810-811.) Here, there was
no evidence that Puppet previously participated in any crimes
that would put Jacot on notice that the victims’ lives would be in
particularly grave danger during the “garden-variety armed
robbery” the two planned together. (Clark, supra, 63 Cal.4th at
p. 617 fn. 74.)
       The trial court also emphasized Jacot’s significant role in
planning and setting up the crimes. This factor is most relevant
to whether a person was a major participant, but the two
inquiries “significantly overlap . . ., for the greater the
defendant’s participation in the felony murder, the more likely
that he [or she] acted with reckless indifference to human life.”
(Tison, supra, 481 U.S. at p. 153.)
       Jacot undoubtedly played a major role in setting up the
crimes: she suggested robbing the victims, gave Puppet the guns,
and brought the victims back to the apartment complex where he
was waiting for them. Even viewing this evidence in the light
most favorable to the court’s ruling, “there appears to be nothing
in the plan that one can point to that elevated the risk to human
life beyond those risks inherent in any armed robbery.” (Clark,
supra, 63 Cal.4th at p. 623.)




                                14
       Indeed, Jacot’s involvement in planning was similar to that
of Enmund, who located the victim and drove his armed cohorts
to the victim’s house (see Enmund, supra, 458 U.S. at pp. 784-
787; see also id. at pp. 803-804 (dis. opn. of O’Connor, J.)), and
less intensive than that of Clark, who spent at least a month
planning and setting up an armed robbery of a computer store.
(See Clark, supra, 63 Cal.4th at pp. 536-538.) Neither of those
defendants was found to have acted with reckless indifference to
human life despite their significant planning roles.
       The trial court also found the crime was of lengthy
duration: “it did take some time to do the robbery beyond the
actual physical act of attempting to take the property.” This
finding, while supported by the evidence, does not comport with
our supreme court’s interpretation of a crime’s duration as the
“period of interaction between perpetrators and victims.” (Clark,
supra, 63 Cal.4th at p. 620.) Even where the defendant spent
more than a month planning the robbery of a store and intended
to lock store employees in a bathroom while the crime was being
committed, the court found “the evidence was insufficient to show
that the duration of the felony under these circumstances
supported the conclusion that defendant exhibited reckless
indifference to human life.” (Id. at pp. 620-621.) Here, the
planning phase lasted minutes, the luring of the victims took an
hour, and the robbery itself took minutes at most.
       The trial court also found that Jacot was “present during
the planning stage and up to and near the actual scene of the
crime when the gunshot was fired,” had an unspecified
opportunity to stop the killing, and failed to render assistance to
the victims after the gunshot was fired. Jacot asserts and the
Attorney General agrees that she was “not in the immediate




                                15
presence of the victims during the robbery.” It is thus unclear
how Jacot could have learned that Puppet had escalated the
conflict, intervened to prevent him from using lethal force, or
aided the victims. Absence from the crime scene is not suggestive
of reckless indifference. (See, e.g., Taylor, supra, 34 Cal.App.5th
at p. 559 [“Taylor’s physical position during the crime also weighs
in his favor. Although Taylor was parked on the street near
where the killing occurred, he never got out of the car and had no
opportunity to prevent the shooting. Indeed, it appears that
Taylor could not even see Davis’s interaction with Cary. Rather,
Taylor’s primary role was to be the getaway driver. . . .”];
Ramirez, supra, 71 Cal.App.5th at p. 989 [“Although Ramirez
was present at the scene, at the time of the shooting, he and
Gallardo were on the passenger side of the car, and Ramirez
would not have had a meaningful opportunity to intervene when
Rios—on the driver’s side of the vehicle—‘[went] crazy’ and began
to shoot.”]; In re Ramirez, supra, 32 Cal.App.5th at p. 405 [“the
evidence shows petitioner was in close proximity to the shooting,
but it does not show he was close enough to exercise a restraining
effect on the crime or his colleagues”].)
       Jacot’s age at the time of the crimes further diminishes any
inference that she acted with reckless indifference for human life.
Her expert testified that children have underdeveloped executive
functioning skills, and it is now well recognized that a juvenile’s
“immaturity and failure to appreciate the risks and consequences
of his or her actions” affect his or her subjective awareness of the
risk his or her actions create. (Ramirez, supra, 71 Cal.App.5th at
p. 789.) The evidence does not support the inference that Jacot, a
16-year-old who wanted $5 for cigarettes, appreciated the
potential risks inherent in the armed robbery she set in motion,




                                16
let alone the elevated risk necessary to establish reckless
indifference. (See Scoggins, supra, 9 Cal.5th at p. 682.)
       In re Moore, supra, 68 Cal.App.5th 434, is analogous.
There, 16-year-old Moore and two coparticipants stole a car and
drove around a mall parking lot looking for a robbery victim.
While Moore remained in the car, one of the coparticipants
robbed a man at gunpoint and then shot him twice in the chest
without provocation. (In re Moore, supra, 68 Cal.App.5th at p.
440.) The court held that even if the Clark factors “support a
finding of reckless indifference for an adult. . . those factors
undoubtedly preclude such a finding when viewed from the lens
of Moore’s youth.” (Id. at p. 454.) Jacot’s age and actions
correspond to those of Moore. And, as in In re Moore, the totality
of the circumstances, including Jacot’s youth, does not support
the trial court’s findings here.7
       The cases relied on by respondent do not persuade us
otherwise.
       In People v. Lopez, supra, 198 Cal.App.4th at page 1117,
the adult defendant lured a robbery victim into a secluded alley
and failed to render aid after her cohort shot the victim.
However, Banks disapproved Lopez “to the extent it holds the
knowledge one’s accomplice is armed can, by itself, establish
reckless indifference to human life,” and did “not resolve whether
Lopez was correctly decided based on [the] other evidence.”
(Banks, supra, 61 Cal.4th at p. 809, fn. 8.) In People v. Medina
(2016) 245 Cal.App.4th 778, 792-793, the adult defendant was


      7Because we conclude the court erred based on its
application of the standard Clark factors and Jacot’s youth, we
need not address Jacot’s arguments concerning her psychological
and intellectual functioning.



                                17
armed with and used a gun, participated in the actual robbery,
knew of his cohorts’ propensities for violence, and made no
attempt to stop the violence or aid the victims despite his
presence. In People v. Smith (2005) 135 Cal.App.4th 914,
overruled on another ground as recognized in People v. Garcia
(2008) 168 Cal.App.4th 261, 291, the court found the adult
defendant acted with reckless indifference despite acting as a
lookout because the robbery lasted “many tumultuous minutes”
during which the victim was stabbed 27 times, beaten with a
steam iron, and had her head smashed through the wall where
the defendant was standing sentry.
       None of these cases is factually analogous to this one. We
recognize that Jacot bears a large share of the responsibility for
the tragic events that unfolded here. She planned and facilitated
an armed robbery and provided the eventual murder weapon to
the actual perpetrator. However, the current state of the law in
this area, combined with Jacot’s age at the time, her absence
from the scene, and the absence of any evidence that she knew or
should have known that Puppet had ever shot or otherwise
harmed any of his previous crime victims, compels us to reverse
the trial court’s order.




                                18
                                DISPOSITION

      The order denying Jacot’s petition for resentencing under
section 1170.95 is reversed. The matter is remanded with
directions to enter a new order granting the petition, vacating
Jacot’s murder conviction, and resentencing her on the remaining
charges in accordance with section 1170.95, subdivision (d)(3).
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                               MICON, J. ⁕




WILLHITE, ACTING P.J.



CURREY, J.




⁕
 Judge of the Los Angeles County Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




                                    19